United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-696
Issued: June 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 17, 2007 appellant filed a timely appeal from a December 19, 2006 merit
decision of the Office of Workers’ Compensation Programs denying her occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has established that she sustained a left shoulder condition
causally related to factors of her federal employment.
FACTUAL HISTORY
On November 1, 2006 appellant, then a 50-year-old mail handler, filed an occupational
disease claim alleging that she sustained a frozen shoulder and tendinitis due to performing
repetitive work in the course of her federal employment. She did not stop work.
In a report dated October 25, 2006, Dr. Allen Deutsch, a Board-certified orthopedic
surgeon, discussed appellant’s complaints of left shoulder pain and noted that she performed

repetitive lifting for the employing establishment. He diagnosed mild frozen shoulder syndrome
with tendinitis and rotator cuff impingement syndrome. Dr. Deutsch recommended physical
therapy. In a return to work form dated October 25, 2006, he opined that appellant could resume
work on October 28, 2006 with left shoulder restrictions.
On October 31, 2006 appellant related that she injured her shoulder lifting a tub onto a
shelf on October 18, 2006. She experienced pain on October 28, 2006 and went to a physician,
who told her that it was due to her employment.
In a progress report dated November 8, 2006, Dr. Deutsch noted some improvement in
range of motion and again recommended physical therapy for frozen shoulder. In a state
workers’ compensation work status report dated November 8, 2006, he listed work restrictions
for the left shoulder.
On November 13, 2006 the Office requested additional factual and medical information
from appellant, including a comprehensive medical report from her attending physician
addressing causal relationship. In a statement dated November 17, 2006, appellant described in
detail her work duties and history of pain from the left side of her neck through her upper arm
and elbow beginning October 18, 2006. In an additional statement received November 27, 2006,
she related that she began experiencing left shoulder, neck and upper arm pain on
October 18, 2006. Appellant described her work duties and stated, “The repetitive motion of my
left arm has caused me to feel pain in my left side of my neck, down to my left shoulder and
down to my upper left arm.”
By decision dated December 19, 2006, the Office denied appellant’s claim on the
grounds that the medical evidence was insufficient to establish that she sustained a medical
condition causally related to the accepted work factors.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
1

5 U.S.C. §§ 8101-8193.

2

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

3

See Ellen L. Noble, 55 ECAB 530 (2004).

2

presence or existence of the disease or condition for which compensation is claimed;4 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;5 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.6
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence, which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.7 The
opinion of the physician must be based on a complete factual and medical background of the
claimant,8 must be one of reasonable medical certainty9 explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
claimant.10
ANALYSIS
Appellant attributed her left shoulder condition to performing repetitive work in the
course of her federal employment. She submitted a detailed statement describing her repetitive
work duties. The Office accepted the occurrence of the claimed employment factors. The issue,
therefore, is whether the medical evidence establishes a causal relationship between the claimed
conditions and the identified employment factors.
In a report dated October 25, 2006, Dr. Deutsch discussed appellant’s complaints of left
shoulder pain and noted that she performed repetitive work for the employing establishment. He
diagnosed mild frozen shoulder syndrome with tendinitis and rotator cuff impingement
syndrome. Dr. Deutsch listed work restrictions for the left shoulder in an accompanying return
to work report. He did not, however, specifically address the cause of the diagnosed conditions
of frozen shoulder syndrome, tendinitis and rotator cuff impingement syndrome. Medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of
diminished probative value on the issue of causal relationship.11

4

Michael R. Shaffer, 55 ECAB 386 (2004).

5

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

6

Beverly A. Spencer, 55 ECAB 501 (2004).

7

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

11

Conrad Hightower, supra note 7.

3

In a progress report dated November 8, 2006, Dr. Deutsch found that appellant’s range of
motion of the left shoulder had improved. In a form report of the same date, he listed work
restrictions for the left shoulder. As Dr. Deutsch did not address the cause of appellant’s frozen
shoulder or the listed work restrictions, his opinion is of little probative value.12
An award of compensation may not be based on surmise, conjecture or speculation of
appellant’s own belief that there is a causal relationship between her claimed condition and her
employment.13 She must submit a physician’s report in which the physician reviews those
factors of employment identified as causing her condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.14 Appellant failed to submit such evidence and therefore failed
to discharge her burden of proof.
CONCLUSION
The Board finds that appellant has not established that she sustained a left shoulder
condition causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 19, 2006 is affirmed.
Issued: June 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
12

Id.

13

Patricia J. Glenn, 53 ECAB 159 (2001).

14

Robert Broome, 55 ECAB 339 (2004).

4

